UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (39.7%) (a) Shares Value Basic materials (1.9%) Airgas, Inc. 10,100 $1,030,402 AP Thailand PCL NVDR (Thailand) 4,072,600 681,374 Axalta Coating Systems, Ltd. (NON) 10,900 346,729 Bemis Co., Inc. 19,300 860,201 China Lesso Group Holdings, Ltd. (China) 2,389,000 1,872,735 China Singyes Solar Technologies Holdings, Ltd. (China) 880,000 877,308 Huabao International Holdings, Ltd. (China) 2,921,000 1,421,993 Hyosung Corp. (South Korea) 22,672 2,751,432 International Flavors & Fragrances, Inc. 11,971 1,383,728 Koza Altin Isletmeleri AS (Turkey) 121,194 1,018,594 Newmont Mining Corp. 86,100 1,478,337 Royal Gold, Inc. 13,200 665,544 Sappi, Ltd. (South Africa) (NON) 751,241 2,478,353 SBA Communications Corp. Class A (NON) 24,700 2,981,784 Sherwin-Williams Co. (The) 15,500 4,305,280 Sibanye Gold, Ltd. (South Africa) 1,451,063 1,917,701 Soulbrain Co., Ltd. (South Korea) 22,188 803,060 Capital goods (2.2%) Avery Dennison Corp. 17,900 1,089,215 Ball Corp. 25,600 1,736,704 Cleanaway Co., Ltd. (Taiwan) 171,000 823,636 General Dynamics Corp. 47,600 7,097,636 Lockheed Martin Corp. 32,900 6,813,590 Raytheon Co. 46,000 5,018,140 Rockwell Collins, Inc. 25,400 2,149,348 Stericycle, Inc. (NON) 9,800 1,381,506 TransDigm Group, Inc. (NON) 9,400 2,127,220 Waste Management, Inc. 46,600 2,382,658 Communication services (0.9%) China Mobile, Ltd. (China) 432,500 5,631,864 Mobile Telesystems OJSC ADR (Russia) 82,788 678,862 Verizon Communications, Inc. 127,317 5,957,162 Conglomerates (0.7%) Danaher Corp. 72,892 6,673,992 Sistema JSFC GDR (Russia) 316,960 2,690,823 Consumer cyclicals (4.6%) ANTA Sports Products, Ltd. (China) 473,000 1,215,311 Automatic Data Processing, Inc. 51,700 4,124,109 AutoZone, Inc. (NON) 6,246 4,378,071 Belle International Holdings, Ltd. (China) 1,528,000 1,581,757 Clorox Co. (The) 12,700 1,421,638 CVC Brasil Operadora e Agencia de Viagens SA (Brazil) 113,500 619,883 Discovery Communications, Inc. Class C (NON) 44,000 1,333,200 Dollar General Corp. 58,800 4,725,756 Dollar Tree, Inc. (NON) 39,463 3,079,298 FactSet Research Systems, Inc. 6,100 1,010,526 Harley-Davidson, Inc. 40,400 2,355,320 Interpublic Group of Cos., Inc. (The) 78,500 1,672,050 Kohl's Corp. 12,700 778,764 Lear Corp. 3,200 333,024 Lewis Group, Ltd. (South Africa) 99,575 453,776 LF Corp. (South Korea) 21,017 628,247 Madison Square Garden Co. (The) Class A (NON) 12,000 1,000,800 NagaCorp, Ltd. (Cambodia) 1,104,000 898,604 Naspers, Ltd. Class N (South Africa) 2,945 416,944 NIKE, Inc. Class B 3,000 345,660 Omnicom Group, Inc. 36,872 2,694,606 PayPal Holdings, Inc. (NON) 133,700 5,174,190 Ralph Lauren Corp. 11,000 1,384,790 Scripps Networks Interactive Class A 20,295 1,270,061 Target Corp. 90,100 7,374,685 Tongaat Hulett, Ltd. (South Africa) 63,234 609,702 Vantiv, Inc. Class A (NON) 24,700 1,086,800 VF Corp. 48,500 3,738,865 Wal-Mart Stores, Inc. 27,900 2,008,242 Walt Disney Co. (The) 60,800 7,296,000 Consumer staples (4.2%) Altria Group, Inc. 146,031 7,941,166 Amorepacific Group (South Korea) 17,193 2,852,585 Arca Continental SAB de CV (Mexico) 230,175 1,382,407 Bunge, Ltd. 24,000 1,916,400 Chipotle Mexican Grill, Inc. (NON) 700 519,561 Church & Dwight Co., Inc. 14,800 1,277,684 Colgate-Palmolive Co. 76,700 5,217,134 Costco Wholesale Corp. 50,500 7,337,650 Daesang Corp. (South Korea) 65,260 1,986,401 Dr. Pepper Snapple Group, Inc. 34,600 2,775,612 Grape King Bio, Ltd. (Taiwan) 350,000 2,357,946 Gruma SAB de CV Class B (Mexico) 217,766 2,849,035 JBS SA (Brazil) 562,451 2,531,395 KT&G Corp. (South Korea) 27,290 2,565,121 McDonald's Corp. 81,368 8,125,408 Philip Morris International, Inc. 31,600 2,702,748 Pinnacle Foods, Inc. 10,000 449,500 Reynolds American, Inc. 45,600 3,912,024 Sao Martinho SA (Brazil) 66,101 652,525 Tupperware Brands Corp. 9,600 561,312 Energy (2.0%) Bangchak Petroleum PCL (The) (Thailand) 1,591,800 1,546,862 Exxon Mobil Corp. 150,331 11,907,719 HollyFrontier Corp. 37,300 1,800,098 National Oilwell Varco, Inc. 70,400 2,965,952 Spectra Energy Corp. 126,866 3,838,965 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 1,960,300 868,559 Tatneft PAO ADR (Russia) 81,722 2,404,920 Thai Oil PCL (Thailand) 882,800 1,208,543 Tupras Turkiye Petrol Rafinerileri AS (Turkey) (NON) 48,190 1,251,057 Financials (8.7%) Alexandria Real Estate Equities, Inc. (R) 9,500 880,745 American Campus Communities, Inc. (R) 20,200 753,864 American Capital Agency Corp. (R) 68,200 1,313,532 Axis Capital Holdings, Ltd. 16,700 961,252 Banco Bradesco SA ADR (Brazil) 386,709 3,070,469 Bank Negara Indonesia Persero Tbk PT (Indonesia) 5,363,800 1,887,418 Bank of Chongqing Co., Ltd. (China) 1,033,500 908,559 Bank Tabungan Negara Persero Tbk PT (Indonesia) 7,226,600 624,482 BB&T Corp. 108,600 4,373,322 Berkshire Hathaway, Inc. Class B (NON) 65,534 9,354,323 Brixmor Property Group, Inc. (R) 10,300 252,041 BS Financial Group, Inc. (South Korea) 86,847 1,018,881 Capital One Financial Corp. 84,300 6,853,590 China Cinda Asset Management Co., Ltd. (China) (NON) 6,014,000 2,678,451 China Construction Bank Corp. (China) 735,000 598,490 China Merchants Bank Co., Ltd. (China) 1,136,500 2,929,601 Chongqing Rural Commercial Bank Co., Ltd. (China) (NON) 3,486,000 2,482,997 Chubb Corp. (The) 12,000 1,491,960 Cullen/Frost Bankers, Inc. 9,800 710,010 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 3,154,590 2,662,645 Everest Re Group, Ltd. 6,886 1,260,964 Fubon Financial Holding Co., Ltd. (Taiwan) 417,000 761,215 HCP, Inc. (R) 70,600 2,727,984 Health Care REIT, Inc. (R) 34,100 2,365,517 Itau Unibanco Holding SA ADR (Preference) (Brazil) 399,523 3,467,860 JB Financial Group Co., Ltd. (South Korea) 136,278 747,034 King's Town Bank Co., Ltd. (Taiwan) 1,262,000 1,054,196 Krungthai Card PCL (Thailand) 298,200 670,516 Liberty Holdings, Ltd. (South Africa) 202,868 2,279,939 MMI Holdings, Ltd. (South Africa) 1,004,874 2,338,459 Moscow Exchange MICEX-RTS OAO (Russia) (NON) 2,043,195 2,360,444 NASDAQ OMX Group, Inc. (The) 5,400 275,562 Nedbank Group, Ltd. (South Africa) 131,911 2,644,321 Northern Trust Corp. 27,600 2,111,124 PartnerRe, Ltd. 8,507 1,156,612 People's Insurance Co Group of China, Ltd. (China) 4,302,000 2,217,239 PNC Financial Services Group, Inc. 62,600 6,146,068 Porto Seguro SA (Brazil) 43,851 498,582 Public Storage (R) 13,839 2,839,486 RenaissanceRe Holdings, Ltd. 7,554 810,544 RMB Holdings, Ltd. (South Africa) 124,257 675,899 Shin Kong Financial Holding Co., Ltd. (Taiwan) 9,150,000 2,668,297 Spirit Realty Capital, Inc. (R) 75,900 770,385 Starwood Property Trust, Inc. (R) 42,300 920,448 Synchrony Financial (NON) 24,800 852,128 Taishin Financial Holding Co., Ltd. (Taiwan) 5,700,000 2,260,454 Taubman Centers, Inc. (R) 10,200 762,960 Travelers Cos., Inc. (The) 50,400 5,348,448 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 932,821 585,223 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 63,500 921,728 Visa, Inc. Class A 114,500 8,626,430 Wells Fargo & Co. 202,480 11,717,518 XL Group PLC 52,400 1,992,248 Health care (4.8%) Abbott Laboratories 127,800 6,478,182 AmerisourceBergen Corp. 43,200 4,568,400 C.R. Bard, Inc. 12,473 2,452,815 Cardinal Health, Inc. 20,228 1,718,975 DaVita HealthCare Partners, Inc. (NON) 32,100 2,536,863 Edwards Lifesciences Corp. (NON) 20,200 3,073,632 Eli Lilly & Co. 100,615 8,502,974 Hengan International Group Co., Ltd. (China) 158,000 1,761,967 Johnson & Johnson 111,485 11,171,912 Mednax, Inc. (NON) 15,500 1,311,920 Merck & Co., Inc. 150,327 8,863,280 Netcare, Ltd. (South Africa) 811,658 2,602,750 Pfizer, Inc. 289,400 10,435,764 Richter Gedeon Nyrt (Hungary) 140,048 2,251,395 Technology (6.5%) Accenture PLC Class A 71,900 7,413,609 Analog Devices, Inc. 35,900 2,094,047 Apple, Inc. 62,805 7,618,247 AU Optronics Corp. (Taiwan) 6,868,000 2,227,256 Broadcom Corp. Class A 101,700 5,147,037 Cisco Systems, Inc. 313,000 8,895,460 Computer Sciences Corp. 27,300 1,786,239 eBay, Inc. (NON) 133,700 3,759,644 EMC Corp. 262,600 7,061,314 Fidelity National Information Services, Inc. 24,400 1,596,492 Fiserv, Inc. (NON) 30,400 2,640,544 Gentex Corp. 56,000 900,480 Innolux Corp. (Taiwan) 6,423,000 2,238,401 Intuit, Inc. 43,300 4,579,841 L-3 Communications Holdings, Inc. 16,800 1,939,728 LG Display Co., Ltd. (South Korea) 30,055 570,471 Linear Technology Corp. 21,300 873,300 Maxim Integrated Products, Inc. 54,200 1,844,968 Microsoft Corp. 14,623 682,894 Motorola Solutions, Inc. 6,300 379,008 NCSoft Corp. (South Korea) 14,619 2,736,906 NetApp, Inc. 60,100 1,872,115 NetEase, Inc. ADR (China) 18,274 2,533,325 Paychex, Inc. 62,500 2,900,000 Samsung Electronics Co., Ltd. (South Korea) 8,525 8,565,366 Shin Zu Shing Co., Ltd. (Taiwan) 182,000 475,801 Siliconware Precision Industries Co. (Taiwan) 798,000 905,680 SK Hynix, Inc. (South Korea) 94,470 2,986,280 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 107,981 2,387,460 Tencent Holdings, Ltd. (China) 97,900 1,823,521 Transportation (1.4%) Bangkok Expressway PCL (Thailand) 588,400 634,394 CH Robinson Worldwide, Inc. 28,400 1,992,260 China Airlines, Ltd. (Taiwan) (NON) 5,756,000 2,563,222 China Southern Airlines Co., Ltd. (China) (NON) 782,000 772,452 Expeditors International of Washington, Inc. 10,000 468,700 OHL Mexico SAB de CV (Mexico) (NON) 923,227 1,511,542 Turk Hava Yollari AO (Turkey) (NON) 747,989 2,437,771 United Parcel Service, Inc. Class B 72,199 7,390,290 Yangzijiang Shipbuilding Holdings, Ltd. (China) 2,572,300 2,417,527 Utilities and power (1.8%) Alliant Energy Corp. 8,700 535,137 American Electric Power Co., Inc. 63,300 3,580,881 American Water Works Co., Inc. 18,500 960,335 Huadian Power International Corp., Ltd. (China) 2,546,000 2,562,626 Huaneng Power International, Inc. (China) 2,126,000 2,582,653 Kinder Morgan, Inc. 171,100 5,926,904 Pinnacle West Capital Corp. 21,100 1,302,081 Southern Co. (The) 125,900 5,631,507 Tenaga Nasional Bhd (Malaysia) 704,300 2,246,578 Total common stocks (cost $527,820,328) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.4%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (21.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 $2,554,650 $2,821,793 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, January 1, 2038 1,953,013 2,209,227 5 1/2s, TBA, August 1, 2045 1,000,000 1,123,125 4 1/2s, with due dates from January 1, 2044 to February 1, 2044 469,242 518,551 4 1/2s, TBA, August 1, 2045 2,000,000 2,169,688 4s, with due dates from May 1, 2044 to June 1, 2044 1,839,849 1,966,118 3 1/2s, June 1, 2042 747,239 779,960 3 1/2s, TBA, August 1, 2045 54,000,000 56,033,435 3s, with due dates from January 1, 2043 to May 1, 2045 2,490,218 2,513,992 3s, TBA, September 1, 2045 33,000,000 33,105,702 3s, TBA, August 1, 2045 197,000,000 198,185,073 Total U.S. government and agency mortgage obligations (cost $299,031,148) MORTGAGE-BACKED SECURITIES (13.2%) (a) Principal amount Value Agency collateralized mortgage obligations (7.6%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.467s, 2034 $356,674 $472,875 IFB Ser. 3232, Class KS, IO, 6.113s, 2036 602,776 88,910 IFB Ser. 4104, Class S, IO, 5.913s, 2042 814,792 158,647 IFB Ser. 3116, Class AS, IO, 5.913s, 2034 492,699 22,230 IFB Ser. 3852, Class NT, 5.813s, 2041 2,048,800 2,107,867 IFB Ser. 308, Class S1, IO, 5.763s, 2043 4,522,687 1,128,817 IFB Ser. 314, Class AS, IO, 5.703s, 2043 2,302,595 567,140 Ser. 3687, Class CI, IO, 5s, 2038 1,554,404 232,228 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,690,088 338,187 Ser. 4462, IO, 4s, 2045 2,824,289 587,904 Ser. 4462, Class KI, IO, 4s, 2045 7,388,667 1,381,311 Ser. 4193, Class PI, IO, 4s, 2043 3,888,841 649,444 Ser. 4121, Class MI, IO, 4s, 2042 4,452,393 1,051,210 Ser. 4116, Class MI, IO, 4s, 2042 3,971,743 817,424 Ser. 4213, Class GI, IO, 4s, 2041 2,807,933 431,860 Ser. 3996, Class IK, IO, 4s, 2039 5,395,591 696,995 Ser. 4013, Class AI, IO, 4s, 2039 6,375,809 1,001,099 Ser. 4305, Class KI, IO, 4s, 2038 10,244,680 1,146,277 Ser. 304, Class C53, IO, 4s, 2032 2,726,416 456,784 Ser. 4369, Class IA, IO, 3 1/2s, 2044 1,911,183 361,706 Ser. 311, IO, 3 1/2s, 2043 2,538,958 554,762 Ser. 303, Class C18, IO, 3 1/2s, 2043 5,196,192 1,093,393 Ser. 303, Class C19, IO, 3 1/2s, 2043 3,531,396 729,078 Ser. 4150, IO, 3 1/2s, 2043 4,033,516 879,377 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,400,143 835,806 Ser. 4141, Class IM, IO, 3 1/2s, 2042 3,861,908 718,149 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 1,913,264 349,037 Ser. 4121, Class AI, IO, 3 1/2s, 2042 6,961,091 1,422,885 Ser. 4122, Class CI, IO, 3 1/2s, 2042 6,169,634 807,691 Ser. 4136, Class IW, IO, 3 1/2s, 2042 3,907,033 502,842 Ser. 4166, Class PI, IO, 3 1/2s, 2041 3,011,621 482,853 Ser. 4097, Class PI, IO, 3 1/2s, 2040 5,179,737 783,570 Ser. 304, IO, 3 1/2s, 2027 1,796,999 200,527 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,334,470 145,297 Ser. 4150, Class DI, IO, 3s, 2043 3,459,296 507,544 Ser. 4158, Class TI, IO, 3s, 2042 6,900,392 872,762 Ser. 4165, Class TI, IO, 3s, 2042 7,810,223 926,292 Ser. 4134, Class PI, IO, 3s, 2042 8,937,821 1,195,076 Ser. 4183, Class MI, IO, 3s, 2042 2,605,530 316,311 Ser. 4206, Class IP, IO, 3s, 2041 5,434,979 681,220 Ser. 4433, Class DI, IO, 3s, 2032 8,239,600 1,029,950 Ser. 4179, Class EI, IO, 3s, 2030 6,284,408 713,972 Ser. 304, Class C45, IO, 3s, 2027 2,829,117 294,604 Ser. 3939, Class EI, IO, 3s, 2026 5,643,668 528,643 FRB Ser. T-8, Class A9, IO, 0.471s, 2028 186,045 2,558 FRB Ser. T-59, Class 1AX, IO, 0.272s, 2043 451,013 5,426 Ser. T-48, Class A2, IO, 0.212s, 2033 656,145 6,305 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.548s, 2035 64,141 101,664 IFB Ser. 05-122, Class SE, 22.433s, 2035 176,278 255,810 IFB Ser. 11-4, Class CS, 12.519s, 2040 995,896 1,204,418 IFB Ser. 13-81, Class QS, IO, 6.01s, 2041 2,640,850 397,572 IFB Ser. 13-92, Class SA, IO, 5.76s, 2043 1,333,570 330,965 IFB Ser. 13-103, Class SK, IO, 5.73s, 2043 1,297,964 333,151 IFB Ser. 13-128, Class CS, IO, 5.71s, 2043 3,418,363 826,184 IFB Ser. 13-101, Class SE, IO, 5.71s, 2043 4,088,124 1,034,704 IFB Ser. 13-102, Class SH, IO, 5.71s, 2043 1,947,995 477,239 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.188s, 2025 1,198,000 1,205,441 Ser. 397, Class 2, IO, 5s, 2039 51,011 10,187 Ser. 10-13, Class EI, IO, 5s, 2038 22,404 65 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.741s, 2025 253,000 254,189 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 2,988,014 617,563 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,014,337 248,509 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.191s, 2025 1,469,000 1,416,280 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.191s, 2025 514,000 498,254 Ser. 14-47, Class IP, IO, 4s, 2044 7,814,156 1,206,115 Ser. 418, Class C24, IO, 4s, 2043 4,754,202 992,923 Ser. 13-44, Class PI, IO, 4s, 2043 1,285,551 198,507 Ser. 12-124, Class UI, IO, 4s, 2042 4,968,829 995,256 Ser. 12-118, Class PI, IO, 4s, 2042 4,932,507 933,262 Ser. 13-11, Class IP, IO, 4s, 2042 5,099,961 916,769 Ser. 12-96, Class PI, IO, 4s, 2041 1,268,141 206,250 Ser. 12-40, Class MI, IO, 4s, 2041 3,012,625 443,990 Ser. 12-22, Class CI, IO, 4s, 2041 4,386,255 772,613 Ser. 12-62, Class MI, IO, 4s, 2041 4,102,988 654,180 Ser. 406, Class 2, IO, 4s, 2041 239,863 38,522 Ser. 406, Class 1, IO, 4s, 2041 132,929 25,881 Ser. 409, Class C16, IO, 4s, 2040 596,512 113,451 Ser. 14-95, Class TI, IO, 4s, 2039 6,204,933 918,330 Ser. 12-104, Class HI, IO, 4s, 2027 6,000,234 786,083 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 2,309,754 353,854 Ser. 418, Class C15, IO, 3 1/2s, 2043 8,312,098 1,764,616 Ser. 417, Class C24, IO, 3 1/2s, 2042 2,998,581 662,147 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 3,365,337 415,989 Ser. 14-10, IO, 3 1/2s, 2042 3,290,970 539,657 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 3,323,550 421,572 Ser. 14-76, IO, 3 1/2s, 2039 6,535,481 919,901 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 4,256,011 616,355 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 4,015,204 735,465 Ser. 417, Class C19, IO, 3 1/2s, 2033 3,296,142 518,978 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 4,652,661 564,414 Ser. 78, Class KI, IO, 3 1/2s, 2027 1,733,178 246,596 Ser. 12-53, Class BI, IO, 3 1/2s, 2027 3,164,824 382,089 Ser. 12-151, Class PI, IO, 3s, 2043 3,068,791 398,943 Ser. 13-8, Class NI, IO, 3s, 2042 5,371,536 730,907 Ser. 6, Class BI, IO, 3s, 2042 6,506,445 659,103 Ser. 13-35, Class IP, IO, 3s, 2042 3,151,836 337,591 Ser. 13-23, Class PI, IO, 3s, 2041 4,115,252 366,957 Ser. 13-31, Class NI, IO, 3s, 2041 5,881,486 548,272 Ser. 13-7, Class EI, IO, 3s, 2040 4,527,615 739,812 Ser. 13-55, Class MI, IO, 3s, 2032 3,032,988 368,083 FRB Ser. 03-W10, Class 1, IO, 0.89s, 2043 235,694 4,797 Ser. 98-W5, Class X, IO, 0.753s, 2028 341,190 16,846 Ser. 98-W2, Class X, IO, 0.532s, 2028 1,155,931 60,686 Ser. 08-36, Class OV, PO, zero %, 2036 23,965 22,226 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.518s, 2036 1,831,499 251,611 Ser. 09-79, Class IC, IO, 6s, 2039 2,691,583 552,690 IFB Ser. 13-129, Class SN, IO, 5.962s, 2043 1,085,789 190,371 IFB Ser. 13-129, Class CS, IO, 5.962s, 2042 2,850,242 410,064 IFB Ser. 13-99, Class VS, IO, 5.913s, 2043 1,242,348 258,135 IFB Ser. 12-77, Class MS, IO, 5.912s, 2042 2,207,819 545,375 IFB Ser. 11-70, Class SN, IO, 5.713s, 2041 1,406,721 242,842 IFB Ser. 11-70, Class SH, IO, 5.703s, 2041 1,706,853 299,058 Ser. 14-182, Class KI, IO, 5s, 2044 5,400,195 1,162,878 Ser. 14-133, Class IP, IO, 5s, 2044 4,745,821 1,037,057 Ser. 14-122, Class IC, IO, 5s, 2044 1,315,815 261,202 Ser. 14-163, Class NI, IO, 5s, 2044 3,784,900 803,837 Ser. 14-25, Class QI, IO, 5s, 2044 4,577,781 972,275 Ser. 14-2, Class IC, IO, 5s, 2044 2,007,278 448,868 Ser. 13-3, Class IT, IO, 5s, 2043 1,264,935 271,512 Ser. 11-116, Class IB, IO, 5s, 2040 1,305,454 68,890 Ser. 10-35, Class UI, IO, 5s, 2040 1,834,311 376,034 Ser. 10-20, Class UI, IO, 5s, 2040 1,901,578 349,852 Ser. 10-9, Class UI, IO, 5s, 2040 5,278,101 1,072,795 Ser. 09-121, Class UI, IO, 5s, 2039 4,033,229 796,159 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 1,299,415 215,053 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 204,494 28,684 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,665,354 479,551 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,270,232 245,141 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,332,960 457,067 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,666,573 323,940 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 893,922 202,733 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 4,398,600 1,061,470 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 4,854,071 641,077 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 3,405,517 243,692 Ser. 15-53, Class MI, IO, 4s, 2045 5,058,616 1,201,224 Ser. 15-40, IO, 4s, 2045 1,440,478 352,067 Ser. 14-149, Class IP, IO, 4s, 2044 5,721,796 1,093,492 Ser. 14-63, Class PI, IO, 4s, 2043 2,174,915 374,303 Ser. 13-24, Class PI, IO, 4s, 2042 1,799,036 312,241 Ser. 12-138, Class AI, IO, 4s, 2042 3,210,005 756,384 Ser. 12-106, Class QI, IO, 4s, 2042 1,072,345 181,473 Ser. 12-47, Class CI, IO, 4s, 2042 2,024,295 385,467 Ser. 14-104, IO, 4s, 2042 5,498,325 1,029,836 Ser. 12-50, Class PI, IO, 4s, 2041 2,958,906 527,869 Ser. 12-41, Class IP, IO, 4s, 2041 3,966,726 725,094 Ser. 14-162, Class DI, IO, 4s, 2038 3,525,961 404,148 Ser. 14-133, Class AI, IO, 4s, 2036 6,897,999 976,136 Ser. 13-53, Class IA, IO, 4s, 2026 3,503,455 409,974 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 7,027,812 1,431,565 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 1,787,885 443,950 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 2,113,988 394,935 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,543,763 265,213 Ser. 13-76, IO, 3 1/2s, 2043 6,412,100 792,471 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 5,219,767 701,380 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 3,838,330 482,133 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,821,935 367,557 Ser. 12-145, IO, 3 1/2s, 2042 1,778,604 424,465 Ser. 13-14, IO, 3 1/2s, 2042 6,682,933 854,814 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,500,843 203,694 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 2,082,750 288,711 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,952,401 266,073 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,483,668 408,077 Ser. 15-36, Class GI, 3 1/2s, 2041 2,780,591 420,564 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 2,815,073 261,166 Ser. 13-157, Class IA, 3 1/2s, 2040 5,803,985 796,771 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 8,745,866 596,730 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 6,801,540 962,189 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,513,791 460,236 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 9,047,142 1,285,599 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 6,063,172 910,810 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 2,846,764 443,668 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 2,120,143 251,640 Ser. 14-115, Class QI, IO, 3s, 2029 3,824,362 394,024 FRB Ser. 15-H16, Class XI, IO, 2.231s, 2065 9,092,000 1,136,500 Ser. BC-HAU1, Class BI, IO, 1.903s, 2045 (FWC) 13,388,000 1,719,521 Ser. 15-H18, IO, 1.82s, 2065 7,119,000 733,043 Ser. 15-H10, Class CI, IO, 1.803s, 2065 13,679,503 1,654,365 Ser. 15-H09, Class BI, IO, 1.708s, 2065 12,921,292 1,365,781 Ser. 15-H10, Class EI, IO, 1.636s, 2065 13,286,133 1,046,947 Ser. 15-H14, Class BI, IO, 1.592s, 2065 16,395,148 1,291,938 GSMPS Mortgage Loan Trust 144A FRB Ser. 99-2, IO, 0.84s, 2027 89,890 674 FRB Ser. 98-3, IO, zero %, 2027 (F) 47,379 697 FRB Ser. 98-2, IO, zero %, 2027 41,757 300 FRB Ser. 98-4, IO, zero %, 2026 64,726 1,593 Commercial mortgage-backed securities (2.8%) Banc of America Commercial Mortgage Trust Ser. 06-1, Class B, 5.49s, 2045 255,000 256,785 Ser. 06-6, Class A2, 5.309s, 2045 23,136 23,174 FRB Ser. 07-1, Class XW, IO, 0.329s, 2049 2,309,078 15,392 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.258s, 2051 584,000 566,900 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.337s, 2042 840,000 855,221 FRB Ser. 05-1, Class C, 5.337s, 2042 429,000 415,864 FRB Ser. 05-5, Class D, 5.325s, 2045 426,000 427,534 FRB Ser. 05-6, Class G, 5.156s, 2047 443,000 441,723 Ser. 05-4, Class C, 5.147s, 2045 495,000 498,713 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 207,088 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-2, Class G, 5.239s, 2038 1,000,000 999,280 FRB Ser. 04-4, Class XC, IO, 0.172s, 2042 597,303 855 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.43s, 2039 332,000 337,291 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 430,349 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 485,181 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 280,528 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.43s, 2039 1,010,000 1,008,667 FRB Ser. 06-PW11, Class C, 5.43s, 2039 384,000 383,305 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 262,000 260,057 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.796s, 2049 350,000 331,625 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 604,000 542,412 Ser. 13-LC13, Class E, 3.719s, 2046 391,000 295,565 FRB Ser. 07-C9, Class AJFL, 0.879s, 2049 213,000 208,365 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 1.928s, 2038 210,218 14 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.422s, 2044 272,000 284,902 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 319,264 FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 783,760 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.275s, 2044 1,908,108 1,908,108 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 123,730 127,713 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 336,000 320,584 FRB Ser. 13-GC10, Class E, 4.414s, 2046 750,000 649,500 GS Mortgage Securities Trust 144A FRB Ser. 06-GG8, Class X, IO, 0.558s, 2039 45,796,644 143,344 JP Morgan Chase Commercial Mortgage Securities Trust Ser. 03-C1, Class D, 5.192s, 2037 175,238 174,800 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 816,000 741,369 FRB Ser. 13-C12, Class E, 4.086s, 2045 1,000,000 846,263 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 716,500 738,962 FRB Ser. 06-LDP7, Class B, 5.905s, 2045 619,000 452,023 Ser. 06-LDP6, Class AJ, 5.565s, 2043 200,000 201,270 FRB Ser. 05-LDP3, Class D, 5.126s, 2042 555,000 554,501 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 464,141 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 990,990 FRB Ser. 07-LDPX, Class X, IO, 0.281s, 2049 9,193,983 86,911 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.176s, 2051 658,000 633,207 FRB Ser. 12-C6, Class F, 5.199s, 2045 432,000 413,063 FRB Ser. 13-C13, Class D, 4.056s, 2046 237,000 221,842 Ser. 13-C13, Class E, 3.986s, 2046 639,000 524,629 Ser. 13-C10, Class E, 3 1/2s, 2047 553,000 445,884 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 370,000 288,896 FRB Ser. 12-C6, Class G, 2.972s, 2045 800,000 643,074 Key Commercial Mortgage Securities Trust 144A FRB Ser. 07-SL1, Class A2, 5.612s, 2040 48,307 47,703 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.737s, 2039 1,703,000 1,705,129 Ser. 06-C6, Class D, 5.502s, 2039 1,187,000 1,173,646 Ser. 07-C1, Class AJ, 5.484s, 2040 120,000 120,977 Ser. 05-C7, Class C, 5.35s, 2040 324,000 323,686 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 1,827,792 16,011 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.337s, 2038 501,000 474,793 FRB Ser. 05-CIP1, Class B, 5.307s, 2038 265,000 262,411 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 263,000 Ser. 04-BPC1, Class C, 5.011s, 2041 55,518 55,425 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 97,000 98,203 Ser. 06-4, Class AJ, 5.239s, 2049 402,000 407,507 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 292,664 FRB Ser. 06-4, Class XC, IO, 0.605s, 2049 39,043,481 161,640 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.415s, 2046 750,000 684,375 FRB Ser. 13-C11, Class F, 4.415s, 2046 1,024,000 894,448 Ser. 13-C13, Class F, 3.707s, 2046 1,547,000 1,201,447 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class D, 5.587s, 2044 2,100,000 1,959,802 Ser. 07-HQ11, Class C, 5.558s, 2044 1,181,000 1,180,894 FRB Ser. 06-HQ8, Class D, 5.413s, 2044 274,000 273,036 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.262s, 2044 569,000 567,743 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.777s, 2045 333,000 316,450 FRB Ser. 13-LC12, Class D, 4.3s, 2046 1,072,000 1,018,629 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.266s, 2044 305,000 327,793 Ser. 12-C6, Class E, 5s, 2045 533,000 472,622 Ser. 11-C4, Class F, 5s, 2044 851,000 809,470 FRB Ser. 12-C10, Class E, 4.457s, 2045 381,000 326,708 FRB Ser. 13-C12, Class D, 4.354s, 2048 185,000 178,211 FRB Ser. 13-C13, Class E, 4.138s, 2045 429,000 355,770 Ser. 13-C12, Class E, 3 1/2s, 2048 570,000 454,615 Ser. 13-C14, Class E, 3 1/4s, 2046 360,000 284,036 Residential mortgage-backed securities (non-agency) (2.8%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 251,969 241,890 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.226s, 2046 460,000 356,960 FRB Ser. 12-RR5, Class 4A8, 0.357s, 2035 2,600,000 2,367,881 BCAP, LLC Trust 144A FRB Ser. 11-RR2, Class 2A7, 2.694s, 2036 1,168,117 815,194 FRB Ser. 15-RR2, Class 26A2, 2 5/8s, 2036 451,000 400,939 FRB Ser. 14-RR1, Class 2A2, 2.356s, 2036 850,000 722,500 FRB Ser. 15-RR6, Class 3A2, 1.096s, 2046 440,000 378,400 FRB Ser. 14-RR2, Class 4A3, 0.456s, 2036 660,000 512,490 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.916s, 2034 1,267,666 1,115,546 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.489s, 2025 (Bermuda) 399,000 404,985 Citigroup Mortgage Loan Trust 144A FRB Ser. 10-7, Class 3A5, 5 7/8s, 2035 350,000 360,652 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.73s, 2035 616,058 538,467 FRB Ser. 05-27, Class 1A2, 1.57s, 2035 706,246 643,021 FRB Ser. 05-27, Class 2A1, 1.52s, 2035 972,103 796,814 FRB Ser. 05-27, Class 1A6, 1.011s, 2035 857,584 670,528 FRB Ser. 05-38, Class A3, 0.541s, 2035 1,887,152 1,634,651 FRB Ser. 05-59, Class 1A1, 0.521s, 2035 1,784,926 1,442,086 FRB Ser. 06-OC2, Class 2A3, 0.481s, 2036 811,676 730,509 FRB Ser. 06-OC8, Class 2A2A, 0.311s, 2036 389,899 375,524 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.272s, 2035 1,379,333 1,265,772 Ser. 04-15, Class MF2, 5.213s, 2035 808,514 746,889 FRB Ser. 05-3, Class MV5, 0.857s, 2035 578,000 504,219 FRB Ser. 06-3, Class M1, 0.561s, 2036 875,000 655,288 FRB Ser. 06-BC4, Class 2A3, 0.431s, 2036 550,000 421,685 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 11-2R, Class 2A9, 2.683s, 2036 700,000 640,500 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 3.033s, 2036 2,500,000 1,347,492 FRB Ser. 13-2R, Class 4A2, 2.431s, 2036 2,101,391 1,674,221 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.691s, 2025 1,161,652 1,371,441 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 840,000 861,672 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.391s, 2027 (F) 370,000 439,439 First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 0.841s, 2035 1,900,000 1,465,470 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.551s, 2036 2,425,000 1,755,433 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.381s, 2037 729,261 528,714 JPMorgan Mortgage Acquisition Trust FRB Ser. 07-CH1, Class MV6, 0.737s, 2036 800,000 580,381 Morgan Stanley ABS Capital I, Inc. Trust FRB Ser. 05-HE6, Class M2, 0.611s, 2035 1,885,000 1,518,532 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 350,692 323,075 FRB Ser. 15-1R, Class 6A9, 0.343s, 2047 1,000,000 620,000 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.901s, 2035 1,500,000 1,188,444 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 05-WF3, Class M3, 0.771s, 2035 828,901 623,748 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.171s, 2034 562,717 531,936 FRB Ser. 05-AR11, Class A1C3, 0.701s, 2045 1,188,743 1,043,456 FRB Ser. 05-AR19, Class A1C3, 0.691s, 2045 860,381 757,135 FRB Ser. 05-AR13, Class A1C3, 0.681s, 2045 2,723,355 2,365,266 FRB Ser. 05-AR11, Class A1C4, 0.631s, 2045 718,678 636,509 FRB Ser. 05-AR1, Class A1B, 0.581s, 2045 184,919 169,580 FRB Ser. 05-AR9, Class A1B, 0.571s, 2045 1,347,947 1,242,907 FRB Ser. 05-AR13, Class A1B3, 0.551s, 2045 206,246 185,106 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 4.926s, 2036 294,135 286,781 Total mortgage-backed securities (cost $181,940,424) CORPORATE BONDS AND NOTES (9.0%) (a) Principal amount Value Basic materials (1.6%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $1,490,000 $1,508,625 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 1,089,000 1,298,633 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 89,979 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 3,585,000 3,477,450 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 485,000 426,800 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 500,000 493,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,000,000 1,020,000 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,000,000 760,000 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,500,000 1,601,250 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,461,000 2,430,238 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 960,000 852,000 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,640,000 1,734,300 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,325,000 1,371,375 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,440,000 1,461,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,500,000 1,481,250 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 685,000 662,738 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 1,073,000 1,078,365 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 241,953 Capital goods (0.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,400,000 2,508,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,973,125 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,000,000 1,012,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 518,750 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,895,000 1,679,444 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 173,741 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $2,540,000 2,552,700 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,000,000 970,000 Communication services (1.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 3,000,000 3,000,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 515,000 508,563 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 191,500 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,505,000 1,196,475 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 654,500 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,440,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,500,000 1,571,250 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 138,371 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 165,000 195,935 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 486,000 791,613 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $1,350,000 1,284,188 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,025,000 2,144,374 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,000,000 1,060,000 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 480,000 486,000 Consumer cyclicals (1.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 1,000,000 1,042,500 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 2,750,000 2,756,875 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 940,000 888,300 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 437,000 434,815 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 1,750,000 1,778,438 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 975,000 937,219 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 700,000 696,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,500,000 1,417,500 Navistar International Corp. sr. notes 8 1/4s, 2021 1,994,000 1,869,375 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 1,475,000 1,581,938 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 55,907 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,381,250 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 925,000 892,625 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 530,000 549,213 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,250,000 1,190,625 Consumer staples (0.4%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,573,000 2,560,135 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,552,500 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,575,000 1,689,188 Energy (1.4%) California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 695,000 562,950 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,800,000 1,152,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 530,000 475,675 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 5/8s, 2020 1,602,000 1,433,790 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,000,000 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 600,000 547,500 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 1,295,000 1,244,143 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 1,000,000 1,025,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 780,000 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,200,000 1,146,000 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 510,000 218,663 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,250,000 1,383,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 1,048,000 964,160 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 550,000 512,521 Petroleos de Venezuela SA company guaranty sr. unsec. notes Ser. REGS, 8 1/2s, 2017 (Venezuela) 500,000 336,875 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 700,000 441,000 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,500,000 1,010,625 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 2,500,000 250 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 2,600,000 2,015,000 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,017,000 991,575 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 1,870,000 Financials (1.2%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,070,000 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 645,000 725,625 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 600,000 612,750 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,430,000 1,474,688 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 200,000 225,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,500,000 1,400,625 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 900,000 850,500 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,000,000 1,042,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 995,000 957,688 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 600,000 597,000 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) 750,000 652,500 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,000,000 1,000,000 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,000,000 795,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,401,000 1,413,259 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 177,508 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 800,000 776,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 228,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,537,560 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 1,000,000 904,630 Health care (1.0%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 568,875 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 1,770,000 1,805,400 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 1,250,000 1,153,125 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 870,000 913,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 2,675,000 2,782,000 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 682,438 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 850,000 868,063 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 750,000 798,750 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 910,570 Service Corporation International sr. unsec. notes 7s, 2017 185,000 199,800 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 726,513 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,560,613 Technology (0.3%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,000,000 965,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 865,000 915,819 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 950,000 914,375 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,400,000 1,228,500 Utilities and power (0.1%) EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 500,000 498,750 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,495,000 1,551,063 Total corporate bonds and notes (cost $134,466,761) COMMODITY LINKED NOTES (6.9%) (a)(CLN) Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $45,230,000 $44,470,226 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 5,880,000 5,991,132 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,750,000 12,480,125 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,700,000 6,982,237 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,318,000 12,855,127 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 7,339,000 13,939,652 Total commodity Linked Notes (cost $90,217,000) INVESTMENT COMPANIES (6.8%) (a) Shares Value Banco Financiero y de Ahorros (BFA), Sociedad Tenedora de Acciones, SAU 328,700 $16,536,897 Consumer Discretionary Select Sector SPDR Fund 407,400 32,681,628 Financial Select Sector SPDR 641,700 16,177,257 Health Care Select Sector SPDR Fund 210,300 16,106,877 Materials Select Sector SPDR Fund 323,300 14,855,635 Total investment companies (cost $90,010,208) SENIOR LOANS (3.6%) (a) (c) Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $611,690 $611,690 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 317,376 317,376 Builders FirstSource, Inc. bank term loan FRN 6s, 2022 2,000,000 1,992,500 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 700,599 704,102 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 299,401 300,898 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,000,000 1,004,583 Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,090,000 1,094,995 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 653,660 652,843 Consumer cyclicals (1.9%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 1,850,305 1,629,589 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 1,393,000 1,193,503 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 836,550 695,731 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,372,500 DBP Holding Corp. bank term loan FRN Ser. B, 5s, 2019 2,900,000 2,791,250 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,962,274 1,387,082 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 591,063 595,791 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 253,313 255,339 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.937s, 2019 1,617,000 1,482,587 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 984,925 983,940 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 1,752,477 1,751,852 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 543,489 536,696 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 975,000 971,344 ROC Finance, LLC bank term loan FRN 5s, 2019 2,065,364 2,012,439 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 972,500 973,716 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,706,250 1,710,871 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,990,000 1,996,965 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,135,953 1,137,778 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 2,100,000 2,058,000 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 755,178 757,223 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 943,752 927,236 Consumer staples (0.4%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 904,375 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,995,000 2,002,581 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,001,250 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 133,768 133,601 Energy (0.1%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,060,000 573,725 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 920,585 558,105 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 390,684 350,053 Financials (0.4%) Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 1,950,274 1,745,495 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 2,027,500 Communications Sales & Leasing, Inc. bank term loan FRN 5s, 2022 355,000 345,533 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,448,126 1,382,960 Health care (0.2%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 906,034 905,657 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,318,020 1,323,375 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,461,118 1,449,703 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 596,442 592,217 Transportation (—%) Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 320,622 Utilities and power (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.673s, 2017 848,159 431,713 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.673s, 2017 8,705 4,431 Total senior loans (cost $53,573,494) WARRANTS (1.2%) (a) (NON) Expiration date Strike Price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 187,097 $2,704,258 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 0.00 335,800 1,206,451 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 3/24/16 0.00 289,700 1,040,824 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 795,063 1,947,413 Midea Group Co., Ltd. 144A (China) 4/16/16 0.00 457,700 2,443,396 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 569,845 2,187,637 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 437,000 786,779 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 595,469 2,516,791 Tata Chemicals, Ltd. 144A (India) 7/16/16 0.00 111,977 855,743 UPL, Ltd. 144A (India) 6/17/16 0.00 148,499 1,240,692 Total warrants (cost $17,379,608) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $998,000 $973,050 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 6,165,000 6,257,413 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 1,155,000 1,164,240 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 1,489,748 1,482,299 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 475,000 499,344 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 236,775 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 1,200,000 1,101,000 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 4,900,000 3,956,750 Total foreign government and agency bonds and notes (cost $15,586,548) ASSET-BACKED SECURITIES (0.2%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $2,622,000 $2,622,000 Total asset-backed securities (cost $2,622,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $39,450,000 $31,166 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 5,255,300 8,356 Barclays Bank PLC 2.2775/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.2775 3,271,000 28,261 2.1575/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.1575 3,271,000 15,897 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 14,863,700 25,120 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 1,860,700 156,224 2.44375/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.44375 10,161,400 137,484 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 1,860,700 92,365 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 2,475,800 111,411 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 14,863,700 20,958 2.22/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.22 16,882,400 20,428 (2.52)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.52 16,882,400 1,182 JPMorgan Chase Bank N.A. 0.98/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.98 15,271,500 22,144 Total purchased swap options outstanding (cost $741,971) PURCHASED OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/$99.38 $5,000,000 $61,145 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/100.94 5,000,000 18,040 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Aug-15/99.02 4,000,000 63,208 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/99.13 2,000,000 4,356 SPDR S&P rust (Put) Jul-16/185.00 320,272 1,934,782 SPDR S&P rust (Put) Jun-16/185.00 329,826 1,839,417 SPDR S&P rust (Put) May-16/183.00 323,738 1,490,757 SPDR S&P rust (Put) Apr-16/180.00 322,148 1,161,768 SPDR S&P rust (Put) Mar-16/183.00 322,027 1,130,431 SPDR S&P rust (Put) Feb-16/183.00 329,500 946,202 Total purchased options outstanding (cost $12,825,328) SHORT-TERM INVESTMENTS (17.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% (AFF) Shares 1 $1 Putnam Short Term Investment Fund 0.11% (AFF) Shares 181,683,178 181,683,178 SSgA Prime Money Market Fund Class N 0.06% (P) Shares 16,520,000 16,520,000 U.S. Treasury Bills 0.00%, November 5, 2015 288,000 287,935 U.S. Treasury Bills 0.01%, October 1, 2015 (SEG)(SEGCCS) 15,969,000 15,967,818 U.S. Treasury Bills 0.01%, October 15, 2015 (SEG) (SEGSF) 1,135,000 1,134,885 U.S. Treasury Bills 0.02%, August 13, 2015 (SEG)(SEGCCS) 1,000,000 999,995 U.S. Treasury Bills 0.02%, August 27, 2015 (SEGCCS) 22,000 22,000 U.S. Treasury Bills 0.02%, August 6, 2015 (SEG)(SEGSF)(SEGCCS) 5,050,000 5,049,983 U.S. Treasury Bills 0.02%, October 8, 2015 (SEG) 4,600,000 4,599,558 U.S. Treasury Bills 0.04%, November 12, 2015 (SEG)(SEGSF)(SEGCCS) $20,709,000 20,704,651 Total short-term investments (cost $246,973,547) TOTAL INVESTMENTS Total investments (cost $1,673,188,365) (b) FORWARD CURRENCY CONTRACTS at 7/31/15 (aggregate face value $149,393,412) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/21/15 $27,152 $28,446 $(1,294) British Pound Buy 9/16/15 872,386 851,927 20,459 Canadian Dollar Buy 10/21/15 437,990 438,706 (716) Chilean Peso Buy 10/21/15 1,982 2,075 (93) Euro Sell 9/16/15 6,451,763 6,470,822 19,059 Japanese Yen Sell 8/19/15 2,359,221 2,440,254 81,033 Mexican Peso Buy 10/21/15 1,784,716 1,832,879 (48,163) New Zealand Dollar Sell 10/21/15 761,484 776,751 15,267 Norwegian Krone Buy 9/16/15 167,351 175,189 (7,838) Swedish Krona Sell 9/16/15 2,933,811 3,014,454 80,643 Barclays Bank PLC Australian Dollar Buy 10/21/15 456,782 527,439 (70,657) British Pound Buy 9/16/15 5,083,192 4,933,028 150,164 Canadian Dollar Sell 10/21/15 1,253,136 1,303,991 50,855 Euro Buy 9/16/15 355,372 335,636 19,736 Japanese Yen Sell 8/19/15 1,060,425 1,047,417 (13,008) Mexican Peso Buy 10/21/15 2,020,867 2,075,850 (54,983) New Zealand Dollar Sell 10/21/15 1,174,340 1,230,020 55,680 Norwegian Krone Sell 9/16/15 776,312 686,388 (89,924) Singapore Dollar Sell 8/19/15 2,305,176 2,366,252 61,076 Swedish Krona Sell 9/16/15 3,713,702 3,841,411 127,709 Swiss Franc Sell 9/16/15 896,031 918,113 22,082 Citibank, N.A. Australian Dollar Buy 10/21/15 938,678 982,599 (43,921) British Pound Sell 9/16/15 1,125,608 1,115,485 (10,123) Canadian Dollar Sell 10/21/15 1,774,505 1,782,753 8,248 Chilean Peso Buy 10/21/15 12,524 13,130 (606) Danish Krone Buy 9/16/15 185,684 188,655 (2,971) Euro Sell 9/16/15 3,104,401 3,138,678 34,277 Japanese Yen Buy 8/19/15 1,444,273 1,334,259 110,014 Mexican Peso Buy 10/21/15 2,080,323 2,136,398 (56,075) New Zealand Dollar Sell 10/21/15 207,510 211,680 4,170 Norwegian Krone Buy 9/16/15 1,292,223 1,351,329 (59,106) Philippine Peso Buy 8/19/15 829,472 848,236 (18,764) Swedish Krona Sell 9/16/15 1,963,515 1,995,856 32,341 Swiss Franc Sell 9/16/15 737,987 756,306 18,319 Credit Suisse International Australian Dollar Buy 10/21/15 1,067,887 1,149,426 (81,539) British Pound Buy 9/16/15 1,158,706 1,137,196 21,510 Canadian Dollar Buy 10/21/15 2,367,255 2,450,655 (83,400) Euro Sell 9/16/15 884,256 833,675 (50,581) Indian Rupee Sell 8/19/15 683,256 702,607 19,351 Japanese Yen Buy 8/19/15 1,517,602 1,404,235 113,367 New Zealand Dollar Sell 10/21/15 565,914 626,306 60,392 Norwegian Krone Buy 9/16/15 32,717 34,303 (1,586) Singapore Dollar Sell 8/19/15 1,866,567 1,927,850 61,283 Swedish Krona Sell 9/16/15 756,353 915,610 159,257 Swiss Franc Buy 9/16/15 1,677,234 1,718,344 (41,110) Deutsche Bank AG Australian Dollar Buy 10/21/15 863,554 903,367 (39,813) British Pound Buy 9/16/15 3,009,949 2,984,981 24,968 Canadian Dollar Sell 10/21/15 552,398 574,945 22,547 Euro Sell 9/16/15 1,565,112 1,574,561 9,449 Japanese Yen Sell 8/19/15 2,484,493 2,569,897 85,404 New Zealand Dollar Sell 10/21/15 882,854 900,581 17,727 Norwegian Krone Buy 9/16/15 272,241 284,847 (12,606) Polish Zloty Sell 9/16/15 1,695,662 1,728,336 32,674 Swedish Krona Sell 9/16/15 2,916,247 2,981,623 65,376 Turkish Lira Buy 9/16/15 532,117 541,766 (9,649) Goldman Sachs International Australian Dollar Buy 10/21/15 1,156,622 1,210,789 (54,167) British Pound Buy 9/16/15 888,622 867,592 21,030 Canadian Dollar Sell 10/21/15 2,007,371 2,089,495 82,124 Euro Buy 9/16/15 261,640 261,363 277 Japanese Yen Sell 8/19/15 2,475,825 2,561,359 85,534 New Zealand Dollar Sell 10/21/15 440,738 449,649 8,911 Norwegian Krone Sell 9/16/15 29,317 30,673 1,356 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 405,681 424,423 (18,742) British Pound Sell 9/16/15 1,252,376 1,258,225 5,849 Canadian Dollar Sell 10/21/15 3,228,868 3,361,713 132,845 Euro Buy 9/16/15 143,401 197,216 (53,815) Japanese Yen Sell 8/19/15 870,348 855,472 (14,876) New Zealand Dollar Buy 10/21/15 708,015 722,384 (14,369) Swedish Krona Sell 9/16/15 871,422 883,269 11,847 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 433,124 490,536 (57,412) British Pound Buy 9/16/15 1,407,245 1,378,217 29,028 Canadian Dollar Buy 10/21/15 1,183,895 1,264,816 (80,921) Euro Sell 9/16/15 1,991,471 2,019,771 28,300 Indian Rupee Buy 8/19/15 314,871 311,579 3,292 Japanese Yen Buy 8/19/15 581,939 583,007 (1,068) Mexican Peso Buy 10/21/15 2,492,823 2,539,624 (46,801) New Zealand Dollar Sell 10/21/15 3,127,615 3,215,604 87,989 Norwegian Krone Buy 9/16/15 122,746 205,237 (82,491) Philippine Peso Buy 8/19/15 829,472 845,498 (16,026) Singapore Dollar Sell 8/19/15 2,041,063 2,095,689 54,626 Swedish Krona Sell 9/16/15 1,062,616 1,086,443 23,827 Swiss Franc Buy 9/16/15 306,346 313,851 (7,505) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/21/15 1,322,156 1,312,077 (10,079) British Pound Sell 9/16/15 357,977 385,312 27,335 Canadian Dollar Sell 10/21/15 902,958 950,575 47,617 Euro Buy 9/16/15 374,493 403,557 (29,064) Japanese Yen Sell 8/19/15 759,007 809,492 50,485 New Zealand Dollar Sell 10/21/15 733,864 799,538 65,674 Norwegian Krone Buy 9/16/15 2,036,356 2,124,038 (87,682) Singapore Dollar Sell 8/19/15 1,012,372 1,034,653 22,281 Swedish Krona Sell 9/16/15 2,567,084 2,739,170 172,086 State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 1,845,325 1,931,759 (86,434) Brazilian Real Buy 10/2/15 1,644,385 1,817,713 (173,328) British Pound Buy 9/16/15 233,708 228,187 5,521 Canadian Dollar Sell 10/21/15 2,447,043 2,547,336 100,293 Chilean Peso Sell 10/21/15 83,542 65,788 (17,754) Euro Buy 9/16/15 3,842,948 3,847,889 (4,941) Hungarian Forint Buy 9/16/15 1,728,830 1,727,852 978 Israeli Shekel Buy 10/21/15 11,244 11,253 (9) Japanese Yen Buy 8/19/15 1,227,963 1,032,559 195,404 New Zealand Dollar Sell 10/21/15 136,525 139,290 2,765 Norwegian Krone Sell 9/16/15 1,586,699 1,664,051 77,352 Singapore Dollar Sell 8/19/15 3,158,643 3,243,142 84,499 Swedish Krona Buy 9/16/15 768,871 756,024 12,847 Swiss Franc Sell 9/16/15 148,924 152,590 3,666 Turkish Lira Sell 9/16/15 505,886 428,513 (77,373) WestPac Banking Corp. Australian Dollar Buy 10/21/15 2,340,543 2,449,834 (109,291) Canadian Dollar Sell 10/21/15 681,326 709,265 27,939 Euro Sell 9/16/15 1,659,834 1,658,695 (1,139) Japanese Yen Sell 8/19/15 2,813,599 2,910,778 97,179 New Zealand Dollar Buy 10/21/15 837,521 891,465 (53,944) Total FUTURES CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 4 $1,241,682 Sep-15 $(33,508) Euro STOXX 50 Index (Long) 626 24,736,425 Sep-15 843,052 Euro-CAC 40 Index (Long) 14 781,691 Aug-15 6,035 FTSE 100 Index (Long) 55 5,715,174 Sep-15 (8,739) S&P 500 Index E-Mini (Long) 32 3,357,440 Sep-15 55,776 S&P 500 Index E-Mini (Short) 1,046 109,746,320 Sep-15 76,579 S&P Mid Cap 400 Index E-Mini (Long) 480 $71,966,400 Sep-15 (678,433) SPI 200 Index (Long) 24 2,478,358 Sep-15 74,039 Tokyo Price Index (Long) 244 32,681,648 Sep-15 68,661 U.S. Treasury Bond 30 yr (Short) 36 5,613,750 Sep-15 (232,134) U.S. Treasury Bond Ultra 30 yr (Short) 38 6,062,188 Sep-15 (36,888) U.S. Treasury Note 2 yr (Short) 31 6,790,938 Sep-15 (15,562) U.S. Treasury Note 5 yr (Short) 429 51,412,969 Sep-15 (248,869) U.S. Treasury Note 10 yr (Long) 288 36,702,000 Sep-15 319,177 U.S. Treasury Note 10 yr (Short) 7 892,063 Sep-15 (7,451) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/15 (premiums $2,502,958) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.955/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.955 $10,510,600 $2,522 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 39,450,000 11,835 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 9,862,500 20,021 Barclays Bank PLC (2.3975)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.3975 3,271,000 46,154 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 14,863,700 8,472 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 14,863,700 13,229 Credit Suisse International (2.60)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.60 5,080,700 139,567 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 1,860,700 236,372 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 2,475,800 8,170 2.37/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.37 8,441,200 12,240 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 29,727,400 17,539 (2.37)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.37 8,441,200 66,179 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.83 15,271,500 5,803 (0.905)/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.905 15,271,500 12,370 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 1,355,549 Total WRITTEN OPTIONS OUTSTANDING at 7/31/15 (premiums $737,801) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/$100.16 $10,000,000 $68,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/96.13 2,000,000 112 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/97.13 4,000,000 4 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-15/102.48 5,000,000 64,165 SPDR S&P rust (Call) Aug-15/216.00 1,071,430 267,858 SPDR S&P rust (Call) Aug-15/214.50 298,489 99,940 SPDR S&P rust (Call) Aug-15/217.00 285,591 11,492 SPDR S&P rust (Call) Aug-15/214.50 296,561 7,592 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Credit Suisse International 2.28275/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.28275 $13,084,000 $(49,719) $29,832 (2.50525)/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.50525 13,084,000 (49,719) (23,420) 2.394/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.394 6,542,000 49,719 19,102 (2.394)/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.394 6,542,000 49,719 (26,103) JPMorgan Chase Bank N.A. 2.3675/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.3675 7,890,000 (38,124) 32,428 2.2325/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.2325 7,890,000 (13,681) 9,705 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 1,313,825 (34,958) (1,905) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 1,313,825 (36,787) (7,213) 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 1,313,825 (32,193) (8,514) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 2,816,100 (18,620) (10,645) 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 1,313,825 (33,383) (12,324) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 5,632,100 (39,566) (23,149) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 5,754,600 38,124 17,776 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 5,754,600 36,787 13,915 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 11,264,200 36,045 11,242 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 5,632,100 17,245 5,013 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 5,754,600 33,131 691 (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 5,754,600 32,801 (4,258) (2.5025)/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.5025 7,890,000 87,358 (59,885) Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/15 (proceeds receivable $38,390,781) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, August 1, 2045 $4,000,000 8/13/15 $4,339,375 Federal National Mortgage Association, 4s, August 1, 2045 1,000,000 8/13/15 1,063,750 Federal National Mortgage Association, 3s, August 1, 2045 33,000,000 8/13/15 33,198,515 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,072,000 (E) $17,234 4/20/19 3 month USD-LIBOR-BBA 1.85% $10,356 1,019,400 (E) (34,434) 4/20/27 2.415% 3 month USD-LIBOR-BBA (8,288) 193,608,000 (E) (956,230) 9/16/25 3 month USD-LIBOR-BBA 2.60% 3,903,718 44,742,950 (E) 222,062 9/16/25 2.60% 3 month USD-LIBOR-BBA (901,076) 93,776,200 (E) 554,317 9/16/20 2.00% 3 month USD-LIBOR-BBA (627,076) 267,707,000 (E) 299,784 9/16/17 1.25% 3 month USD-LIBOR-BBA (1,067,931) 12,965,200 (E) (543,663) 9/16/45 3 month USD-LIBOR-BBA 3.10% 428,104 12,529,000 11,329 6/18/17 0.955% 3 month USD-LIBOR-BBA (17,440) 5,080,700 46,675 7/29/25 2.5675% 3 month USD-LIBOR-BBA (84,621) 10,161,400 (46,877) 7/29/25 3 month USD-LIBOR-BBA 2.43375% 91,021 5,080,700 (17,850) 7/29/25 3 month USD-LIBOR-BBA 2.403% 36,768 5,080,700 (25,471) 8/4/25 3 month USD-LIBOR-BBA 2.4575% 49,927 3,461,000 (118) 7/14/45 3 month USD-LIBOR-BBA 2.9575% 169,768 1,736,000 (23) 7/24/25 2.41% 3 month USD-LIBOR-BBA (20,330) 1,824,000 (15) 7/29/20 3 month USD-LIBOR-BBA 1.71385% 3,452 1,824,000 (15) 7/29/20 3 month USD-LIBOR-BBA 1.719% 3,909 281,000 (E) (2) 9/30/25 2.3575% 3 month USD-LIBOR-BBA (540) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 2,483,751 $— 5/31/16 (3 month USD-LIBOR-BBAplus 10bp) A basket (MLTRFCF5) of common stocks $61,411 units 63,936 — 5/31/16 3 month USD-LIBOR-BBA minus 7 bp Russell 1000 Total Return Index 561,952 Barclays Bank PLC $295,247 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,253 636,349 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,007) 1,039,993 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,817) 954,841 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,051 882,553 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,606 5,856,475 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (91,181) 2,641,678 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,614) 500,297 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,457 347,736 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,421 228,901 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,642) 2,326,802 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,064) 2,905,679 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,872 884,908 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 9,652 103,336 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,657) 31,138 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (137) 199,948 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 817 2,086,414 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,525 3,967,898 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,931) 3,276,502 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 35,739 982,088 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,716) 5,214,634 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 45,204 3,455,084 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 29,951 266,397 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,130 7,363 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 64 10,273,501 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 41,975 258,487 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,097 838,744 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,558 607,944 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,579 3,000,269 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,241) 1,051,444 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,891) 442,931 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,373) 221,465 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (686) 221,465 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (686) 444,447 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,377) 1,154,402 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,577) 444,447 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,377) 943,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (11,391) 598,122 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (7,221) 736,079 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,246) 887,444 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,750) 986,178 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,602 651,879 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,139) 341,824 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,397 2,403,423 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (29,792) 2,021,140 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,530) 3,498,458 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 54,469 1,009,632 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (12,515) Citibank, N.A. 1,163,871 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,755 551,856 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,255 baskets 527 — 12/17/15 (3 month USD-LIBOR-BBA plus 42 bp) A basket (CGPUTQL2) of common stocks 1,212,780 baskets 647,637 — 11/10/15 3 month USD-LIBOR-BBA minus 0.45% A basket (CGPUTS37) of common stocks (323,187) shares 846 — 8/12/15 0.00% The Sao Paulo Stock Exchange Index 1,211,306 units 11,021 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index (79,894) units 513 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index (3,719) units 106,667 — 3/18/16 3 month USD-LIBOR-BBA minus 0.15% MSCI Emerging Markets TR Net USD 3,131,630 Credit Suisse International $695,471 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,842 1,803,763 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (21,776) 1,842,651 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 25,416 1,535,948 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,185 3,772,771 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (45,547) 1,003,883 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,630) 2,883,428 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (36,644) 1,955,724 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (24,854) 978,276 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (12,432) 3,610,503 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (45,884) 2,099,702 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (26,027) 2,934,590 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (36,376) 2,259,190 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (28,004) 2,600,357 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (32,233) 2,215,924 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (34,500) Deutsche Bank AG baskets 547,558 — 5/9/16 3 month USD-LIBOR-BBA minus 0.45% A basket (DBCTPS8P) of common stocks 5,260,751 baskets 547,558 — 5/9/16 (3 month USD-LIBOR-BBA plus 0.31%) A basket (DBCTPL8P) of common stocks 1,617,423 Goldman Sachs International $791,764 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,492) 610,787 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,694) 1,989,452 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (14,269) 1,101,663 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,859) 1,579,741 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,843) 1,579,741 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,843) 809,989 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,415) 304,318 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (532) 307,991 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,941) 8,731 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (63) 770,427 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,526) 1,109,599 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,938) 57,568 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (101) 153,470 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (268) 20,243 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (89) 867,692 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,827) 2,579,254 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (40,563) 2,389,555 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37,579) 1,445,422 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (10,367) 1,197,963 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (18,523) 164,976 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,569) 2,669,914 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 36,826 7,123,592 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (88,301) 3,566,560 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (45,326) 1,976,450 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (25,118) baskets 1,866,871 — 12/15/20 (3 month USD-LIBOR-BBA plus 0.44%) A basket (GSCBPUR1) of common stocks 570,147.00 shares 126,203 (F) — 7/27/16 (1 month USD-LIBOR-BBA plus 0.90%) Etihad Etisalat Co. 4,200 units 1,196,043 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Scaled 3x Excess Return Strategy 242,744 JPMorgan Chase Bank N.A. $1,128,999 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,578) 345,823 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,384) 2,739,271 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,649) 2,670,262 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 36,831 baskets 1,817,614 — 4/25/16 3 month USD-LIBOR-BBA minus 0.44% A basket (JPCMPTSH) of common stocks (498,394.00) shares 554,378 — 1/25/16 3 month USD-LIBOR-BBA minus 30 bp iShares MSCI Emerging Markets ETF 266,071 UBS AG units 342,704 — 8/19/15 1 month USD-LIBOR-BBA MSCI Emerging Markets TR Net USD 4,839,320 Total $— (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $18,582 $326,000 5/11/63 300 bp $18,903 CMBX NA BBB- Index BBB-/P 19,446 315,000 5/11/63 300 bp 19,756 CMBX NA BBB- Index BBB-/P 9,522 158,000 5/11/63 300 bp 9,677 CMBX NA BBB- Index BBB-/P 4,785 70,000 5/11/63 300 bp 4,854 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 31,595 285,000 5/11/63 300 bp 31,875 CMBX NA BBB- Index BBB-/P 4,351 774,000 1/17/47 300 bp (10,833) Credit Suisse International CMBX NA BBB- Index BBB-/P (53,832) 12,634,000 5/11/63 300 bp (41,409) CMBX NA BBB- Index BBB-/P (6,292) 9,615,000 5/11/63 300 bp 3,163 CMBX NA BBB- Index BBB-/P 10,005 7,697,000 5/11/63 300 bp 17,574 CMBX NA BBB- Index BBB-/P 11,998 5,233,000 5/11/63 300 bp 17,144 CMBX NA BBB- Index BBB-/P 36,295 5,066,000 5/11/63 300 bp 41,277 CMBX NA BBB- Index BBB-/P 14,858 4,547,000 5/11/63 300 bp 19,330 CMBX NA BBB- Index BBB-/P 10,407 4,547,000 5/11/63 300 bp 14,878 CMBX NA BBB- Index BBB-/P 16,796 3,685,000 5/11/63 300 bp 20,420 CMBX NA BBB- Index BBB-/P 19,510 3,339,000 5/11/63 300 bp 22,793 CMBX NA BBB- Index BBB-/P (20,347) 1,594,000 5/11/63 300 bp (18,779) CMBX NA BBB- Index BBB-/P (24,594) 1,569,000 5/11/63 300 bp (23,051) CMBX NA BBB- Index BBB-/P (25,367) 1,519,000 5/11/63 300 bp (23,873) CMBX NA BBB- Index BBB-/P 24,458 596,000 5/11/63 300 bp 25,044 CMBX NA BBB- Index BBB-/P 24,736 310,000 5/11/63 300 bp 25,040 CMBX NA BBB- Index BBB-/P 24,002 310,000 5/11/63 300 bp 24,307 CMBX NA BBB- Index BBB-/P 20,393 310,000 5/11/63 300 bp 20,698 CMBX NA BBB- Index BBB-/P 3,483 300,000 5/11/63 300 bp 3,778 CMBX NA BBB- Index BBB-/P 33,557 297,000 5/11/63 300 bp 33,849 CMBX NA BBB- Index BBB-/P 4,548 296,000 5/11/63 300 bp 4,839 CMBX NA BBB- Index BBB-/P 8,915 293,000 5/11/63 300 bp 9,203 CMBX NA BBB- Index BBB-/P 19,183 241,000 5/11/63 300 bp 19,420 CMBX NA BBB- Index BBB-/P 822 106,000 5/11/63 300 bp 926 CMBX NA BBB- Index BBB-/P 7,123 807,000 1/17/47 300 bp (8,708) CMBX NA BBB- Index BBB-/P 4,130 1,445,000 1/17/47 300 bp (24,216) CMBX NA BBB- Index BBB-/P 4,644 1,445,000 1/17/47 300 bp (23,702) CMBX NA BBB- Index BBB-/P 3,745 1,495,000 1/17/47 300 bp (25,582) CMBX NA BBB- Index BBB-/P 5,016 1,569,000 1/17/47 300 bp (25,762) CMBX NA BBB- Index BBB-/P 5,016 1,569,000 1/17/47 300 bp (25,762) CMBX NA BBB- Index BBB-/P 10,181 1,594,000 1/17/47 300 bp (21,088) CMBX NA BBB- Index BBB-/P 7,929 1,594,000 1/17/47 300 bp (23,340) CMBX NA BBB- Index BBB-/P 5,202 1,624,000 1/17/47 300 bp (26,655) CMBX NA BBB- Index BBB-/P 3,476 1,624,000 1/17/47 300 bp (28,382) CMBX NA BBB- Index BBB-/P 2,900 1,624,000 1/17/47 300 bp (28,958) CMBX NA BBB- Index BBB-/P 35,126 1,988,000 1/17/47 300 bp (3,872) CMBX NA BBB- Index BBB-/P 12,170 2,434,000 1/17/47 300 bp (35,577) CMBX NA BBB- Index BBB-/P 12,170 2,434,000 1/17/47 300 bp (35,577) CMBX NA BBB- Index BBB-/P 5,578 3,138,000 1/17/47 300 bp (55,979) CMBX NA BBB- Index BBB-/P 36,261 3,399,000 1/17/47 300 bp (30,416) CMBX NA BBB- Index BBB-/P 48,108 3,542,000 1/17/47 300 bp (21,374) CMBX NA BBB- Index BBB-/P 89,778 3,685,000 1/17/47 300 bp 17,490 CMBX NA BBB- Index BBB-/P 100,381 4,054,000 1/17/47 300 bp 20,855 CMBX NA BBB- Index BBB-/P 15,748 4,417,000 1/17/47 300 bp (70,899) CMBX NA BBB- Index BBB-/P 45 4,485,000 1/17/47 300 bp (87,936) CMBX NA BBB- Index BBB-/P 114,343 4,678,000 1/17/47 300 bp 22,576 CMBX NA BBB- Index BBB-/P 244,474 6,236,000 1/17/47 300 bp 122,144 CMBX NA BBB- Index BBB-/P 183,805 7,772,000 1/17/47 300 bp 31,344 CMBX NA BB Index — (4,085) 1,433,000 5/11/63 (500 bp) (2,652) CMBX NA BB Index — 7,359 1,357,000 5/11/63 (500 bp) 7,396 CMBX NA BB Index — (4,353) 1,195,000 5/11/63 (500 bp) (4,320) CMBX NA BB Index — (935) 819,000 5/11/63 (500 bp) (116) CMBX NA BB Index — (4,345) 690,000 5/11/63 (500 bp) (4,325) CMBX NA BB Index — (5,404) 673,000 5/11/63 (500 bp) (5,386) CMBX NA BB Index — (2,356) 451,000 5/11/63 (500 bp) (2,344) CMBX NA BB Index — (5,274) 302,000 5/11/63 (500 bp) (5,266) CMBX NA BB Index — 3,310 214,000 5/11/63 (500 bp) 3,316 CMBX NA BB Index — 5,493 208,000 5/11/63 (500 bp) 5,498 CMBX NA BB Index — 3,067 205,000 5/11/63 (500 bp) 3,073 CMBX NA BB Index — (1,152) 150,000 5/11/63 (500 bp) (1,148) CMBX NA BB Index — (1,437) 150,000 5/11/63 (500 bp) (1,433) CMBX NA BB Index — (1,368) 150,000 5/11/63 (500 bp) (1,364) CMBX NA BB Index — 2,140 107,000 5/11/63 (500 bp) 2,143 CMBX NA BB Index — 1,034 100,000 5/11/63 (500 bp) 1,037 CMBX NA BB Index — (5,819) 300,000 5/11/63 (500 bp) (5,810) CMBX NA BBB- Index BBB-/P 21,383 874,000 5/11/63 300 bp 22,242 CMBX NA BBB- Index BBB-/P 4,302 584,000 5/11/63 300 bp 4,876 CMBX NA BBB- Index BBB-/P (8,820) 585,000 5/11/63 300 bp (8,245) CMBX NA BBB- Index BBB-/P (7,209) 585,000 5/11/63 300 bp (6,633) CMBX NA BBB- Index BBB-/P 763 575,000 5/11/63 300 bp 1,329 CMBX NA BBB- Index BBB-/P (10,745) 555,000 5/11/63 300 bp (10,199) CMBX NA BBB- Index BBB-/P 1,811 391,000 5/11/63 300 bp 2,195 CMBX NA BBB- Index BBB-/P (3,898) 388,000 5/11/63 300 bp (3,516) CMBX NA BBB- Index BBB-/P 225 338,000 5/11/63 300 bp 557 CMBX NA BBB- Index BBB-/P 1,936 319,000 5/11/63 300 bp 2,250 CMBX NA BBB- Index BBB-/P 1,455 314,000 5/11/63 300 bp 1,764 CMBX NA BBB- Index BBB-/P 11,967 277,000 5/11/63 300 bp 12,239 CMBX NA BBB- Index BBB-/P (4,968) 275,000 5/11/63 300 bp (4,698) CMBX NA BBB- Index BBB-/P 190 274,000 5/11/63 300 bp 460 CMBX NA BBB- Index BBB-/P 949 274,000 5/11/63 300 bp 1,218 CMBX NA BBB- Index BBB-/P 5,210 276,000 5/11/63 300 bp 5,482 CMBX NA BBB- Index BBB-/P 5,977 276,000 5/11/63 300 bp 6,248 CMBX NA BBB- Index BBB-/P 3,110 261,000 5/11/63 300 bp 3,367 CMBX NA BBB- Index BBB-/P 2,595 261,000 5/11/63 300 bp 2,851 CMBX NA BBB- Index BBB-/P (2,443) 261,000 5/11/63 300 bp (2,187) CMBX NA BBB- Index BBB-/P (864) 259,000 5/11/63 300 bp (609) CMBX NA BBB- Index BBB-/P (869) 260,000 5/11/63 300 bp (613) CMBX NA BBB- Index BBB-/P 704 261,000 5/11/63 300 bp 961 CMBX NA BBB- Index BBB-/P (880) 260,000 5/11/63 300 bp (624) CMBX NA BBB- Index BBB-/P (2,585) 258,000 5/11/63 300 bp (2,331) CMBX NA BBB- Index BBB-/P (2,159) 258,000 5/11/63 300 bp (1,905) CMBX NA BBB- Index BBB-/P 10,625 222,000 5/11/63 300 bp 10,843 CMBX NA BBB- Index BBB-/P (784) 130,000 5/11/63 300 bp (656) CMBX NA BBB- Index BBB-/P (1,230) 129,000 5/11/63 300 bp (1,103) CMBX NA BBB- Index BBB-/P 34,597 1,182,000 1/17/47 300 bp 11,410 CMBX NA BBB- Index BBB-/P 27,531 1,230,000 1/17/47 300 bp 2,685 CMBX NA BBB- Index BBB-/P 16,742 2,383,000 1/17/47 300 bp (30,005) CMBX NA BBB- Index BBB-/P 12,821 2,605,000 1/17/47 300 bp (38,281) Goldman Sachs International CMBX NA BBB- Index BBB-/P 7,781 2,984,000 5/11/63 300 bp 10,715 CMBX NA BBB- Index BBB-/P (13,031) 2,855,000 5/11/63 300 bp (10,224) CMBX NA BBB- Index BBB-/P 2,551 715,000 1/17/47 300 bp (11,475) CMBX NA BBB- Index BBB-/P 2,562 718,000 1/17/47 300 bp (11,523) CMBX NA BBB- Index BBB-/P 6,292 1,472,000 1/17/47 300 bp (22,584) CMBX NA BBB- Index BBB-/P 5,248 1,472,000 1/17/47 300 bp (23,628) CMBX NA BBB- Index BBB-/P 5,248 1,472,000 1/17/47 300 bp (23,628) CMBX NA BBB- Index BBB-/P 12,449 1,599,000 1/17/47 300 bp (18,918) CMBX NA BBB- Index BBB-/P 17,229 1,730,000 1/17/47 300 bp (16,709) CMBX NA BBB- Index BBB-/P 11,227 2,862,000 1/17/47 300 bp (44,916) CMBX NA BBB- Index BBB-/P 3,249 3,008,000 1/17/47 300 bp (55,758) CMBX NA BBB- Index BBB-/P 162,223 6,016,000 1/17/47 300 bp 44,214 CMBX NA BB Index — 6,816 665,000 5/11/63 (500 bp) 6,835 CMBX NA BB Index — 775 638,000 5/11/63 (500 bp) 792 CMBX NA BB Index — 10,419 619,000 5/11/63 (500 bp) 10,436 CMBX NA BB Index — (2,216) 209,000 5/11/63 (500 bp) (2,210) CMBX NA BB Index — (1,441) 150,000 5/11/63 (500 bp) (1,436) CMBX NA BB Index — 2,419 107,000 5/11/63 (500 bp) 2,422 CMBX NA BB Index — (1,180) 592,000 1/17/47 (500 bp) 9,255 CMBX NA BBB- Index BBB-/P 4,501 394,000 5/11/63 300 bp 4,888 CMBX NA BBB- Index BBB-/P (4,582) 275,000 5/11/63 300 bp (4,312) CMBX NA BBB- Index BBB-/P 1,557 261,000 5/11/63 300 bp 1,814 CMBX NA BBB- Index BBB-/P (2,423) 259,000 5/11/63 300 bp (2,169) CMBX NA BBB- Index BBB-/P (2,598) 259,000 5/11/63 300 bp (2,343) CMBX NA BBB- Index BBB-/P (2,598) 259,000 5/11/63 300 bp (2,343) CMBX NA BBB- Index BBB-/P (1,043) 260,000 5/11/63 300 bp (788) CMBX NA BBB- Index BBB-/P (2,072) 258,000 5/11/63 300 bp (1,819) CMBX NA BBB- Index BBB-/P (1,407) 129,000 5/11/63 300 bp (1,280) CMBX NA BBB- Index BBB-/P (136) 51,000 5/11/63 300 bp (86) CMBX NA BBB- Index BBB-/P 17,485 584,000 1/17/47 300 bp 6,029 CMBX NA BBB- Index BBB-/P 21,796 1,034,000 1/17/47 300 bp 1,168 CMBX NA BBB- Index BBB-/P 11,822 1,535,000 1/17/47 300 bp (18,289) CMBX NA BBB- Index BBB-/P 30,674 3,984,000 1/17/47 300 bp (47,479) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 24 Index B+/P $(27,988,233) $394,371,450 6/20/20 500 bp $(1,275,658) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,410,234,144. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,673,673,510, resulting in gross unrealized appreciation and depreciation of $92,445,221 and $56,711,777, respectively, or net unrealized appreciation of $35,733,444. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $71,939,094 $71,939,093 $6,970 $1 Putnam Short Term Investment Fund* 191,814,213 431,469,755 441,600,790 124,479 181,683,178 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $936,471,373 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts o hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $11,354,279 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,580,562 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,806,472 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $13,052,005 $13,822,550 $— Capital goods 29,796,017 823,636 — Communication services 6,636,024 5,631,864 — Conglomerates 6,673,992 2,690,823 — Consumer cyclicals 59,206,338 5,804,341 — Consumer staples 50,151,561 9,762,053 — Energy 23,268,139 4,524,536 — Financials 88,618,664 34,023,800 — Health care 61,114,717 6,616,112 — Technology 68,905,752 22,529,682 — Transportation 11,997,186 8,190,972 — Utilities and power 17,936,845 7,391,857 — Total common stocks — Asset-backed securities $— $— $2,622,000 Commodity linked notes — $96,718,499 — Corporate bonds and notes — 126,912,452 — Foreign government and agency bonds and notes — 15,670,871 — Investment companies 96,358,294 — — Mortgage-backed securities — 175,979,845 10,374,458 Purchased options outstanding — 8,650,106 — Purchased swap options outstanding — 670,996 — Senior loans — 50,953,315 — U.S. government and agency mortgage obligations — 301,426,664 — Warrants — 16,929,984 — Short-term investments 198,203,179 48,766,825 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,277,436 $— Futures contracts 181,735 — — Written options outstanding — (519,563) — Written swap options outstanding — (1,956,022) — Forward premium swap option contracts — (37,712) — TBA sale commitments — (38,601,640) — Interest rate swap contracts — 2,443,018 — Total return swap contracts — 17,482,948 — Credit default contracts — 24,746,250 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $26,807,592 $2,061,342 Foreign exchange contracts 3,175,193 1,897,757 Equity contracts 45,537,218 2,012,756 Interest rate contracts 7,987,207 7,666,179 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$1,800,000 Purchased TBA commitment option contracts (contract amount)$21,100,000 Purchased swap option contracts (contract amount)$182,900,000 Written equity option contracts (contract amount)$1,800,000 Written TBA commitment option contracts (contract amount)$36,500,000 Written swap option contracts (contract amount)$115,200,000 Futures contracts (number of contracts)5,000 Forward currency contracts (contract amount)$287,000,000 Centrally cleared interest rate swap contracts (notional)$784,000,000 OTC total return swap contracts (notional)$1,925,600,000 OTC credit default contracts (notional)$155,000,000 Centrally cleared credit default contracts (notional)$118,300,000 Warrants (number of warrants)2,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ — — 1,080,686 — 1,080,686 OTC Total return swap contracts*# 623,363 277,419 — 5,562,726 49,443 6,878,174 853,917 — 302,902 — — — 4,839,320 — 19,387,264 OTC Credit default contracts*# 855 280 — — 75,276 — 18,606 — 95,017 Centrally cleared credit default contracts§ — — 362,111 — 362,111 Futures contracts§ — 649,556 — 649,556 Forward currency contracts# 216,461 487,302 — 207,369 435,160 258,145 199,232 150,541 227,062 — 385,478 483,325 — 125,118 3,175,193 Forward premium swap option contracts# — 48,934 — — — 90,770 — 139,704 Purchased swap options# 39,522 44,158 — 25,120 386,073 — 153,979 — 22,144 — 670,996 Purchased options# — 8,650,106 — 8,650,106 Total Assets $880,201 $809,159 $1,442,797 $5,795,215 $994,886 $7,136,319 $1,225,734 $150,541 $9,292,984 $649,556 $385,478 $483,325 $4,839,320 $125,118 $34,210,633 Liabilities: Centrally cleared interest rate swap contracts§ — — 754,896 — 754,896 OTC Total return swap contracts*# — 211,558 — 406,800 359,907 — 362,046 — 564,005 — 1,904,316 OTC Credit default contracts*# — 15,184 — — 1,492,607 — 553,551 — 2,061,342 Centrally cleared credit default contracts§ — Futures contracts§ — 55,059 — 55,059 Forward currency contracts# 58,104 228,572 — 191,566 258,216 62,068 54,167 101,802 292,224 — 126,825 359,839 — 164,374 1,897,757 Forward premium swap option contracts# — 49,523 — — — 127,893 — 177,416 Written swap options# 34,378 46,154 — 21,701 375,939 — 104,128 — 1,373,722 — 1,956,022 Written options# — 7,592 — 379,290 — 132,681 — 519,563 Total Liabilities $92,482 $509,060 $754,896 $999,357 $2,536,192 $62,068 $1,073,892 $101,802 $2,490,525 $55,059 $126,825 $359,839 $— $164,374 $9,326,371 Total Financial and Derivative Net Assets $787,719 $300,099 $687,901 $4,795,858 $(1,541,306) $7,074,251 $151,842 $48,739 $6,802,459 $594,497 $258,653 $123,486 $4,839,320 $(39,256) $24,884,262 Total collateral received (pledged)##† $(280,952) $210,000 $— $4,795,858 $(1,509,723) $6,705,652 $(1,015,797) $— $6,270,000 $— $258,653 $— $4,839,320 $— Net amount $1,068,671 $90,099 $687,901 $— $(31,583) $368,599 $1,167,639 $48,739 $532,459 $594,497 $— $123,486 $— $(39,256) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
